DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 17, 2020, were received. Claims 1-14 have been amended. Claims 15-16 have been cancelled. Claims 17-19 have been added as new. Therefore, Claims 1-14 and 17-19 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 10, 2020, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5-9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0318746 A1).
With regard to Claim 1, Kwak et al. disclose in Figure 2, a heat dissipation insert comprising an insert heat pipe (12) and a heat coupling-in element, called a thermally conductive interfacial plate (10), wherein the heat coupling-in element (10) a thermally conductive material having an in-plane thermal conductivity of 10 W/(m*K) or more (paragraphs 0031-0034), which meets the claimed limitation of at least 0.1 W/(m*K).  Kwak et al. do not specifically disclose wherein the heat coupling-in element comprises at least 50% by weight of a thermally conductive material. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least 50% by weight of a thermally conductive material for the heat coupling-in element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.
With regard to Claim 2, Kwak et al. disclose wherein the heat coupling-in element (10) comprises a thermally conductive thermoplastic composition having an in-plane thermal conductivity of 10 W/(m*K) or more (paragraphs 0031-0034), which meets the claimed limitation of 0.1 to 30 W/(m*K). Kwak et al. do not specifically disclose the heat coupling-in element having a volume resistivity of more than 1010 ohm*m, however, such properties are inherent given that both Kwak et al. and the instant application utilize the same materials.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. See MPEP 2112.
With regard to Claim 3, Kwak et al. disclose wherein the heat coupling-in element (10) comprises a thermally conductive thermoplastic composition having an in-plane thermal conductivity of 10 W/(m*K) or more (paragraphs 0031-0034), which meets the claimed limitation of 0.5 to 50 W/(m*K).
 With regard to Claim 5, Kwak et al. disclose in Figure 2, wherein the insert heat pipe (12) is encapsulated with the thermoplastic composition of the heat coupling-in element (10) (paragraph 0033). 
With regard to Claim 6, Kwak et al. disclose in Figure 2, wherein the thermoplastic composition is a composition comprising a polycarbonate of thermoplastic elastomer (paragraph 0030).
With regard to Claim 7, Kwak et al. disclose in Figure 4, a battery pack, including a plurality of cells (30) in a housing (20), comprising at least one the heat dissipation insert noted above (paragraph 0039).
With regard to Claim 8, Kwak et al. disclose in Figure 4, wherein the heat dissipation insert of the battery pack is connected to a battery pack heat sink (14) (paragraph 0035).
With regard to Claim 9, Kwak et al. disclose in Figure 4, wherein the battery pack heat sink (14) is connected to at least one battery pack heat sink heat pipe (12) (paragraph 0035).
With regard to Claim 14, Kwak et al. disclose an electric car comprising a heat dissipation insert noted above (paragraph 0013).
With regard to Claim 19, Kwak et al. disclose an electric car comprising a battery pack noted above (paragraph 0013).

9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0318746 A1), as applied to Claims 1-3, 5-9, 14 and 19, and in further view of Ura et al. (US 2003/0017383 A1).
With regard to Claim 4, Kwak et al. disclose the heat dissipation insert in paragraph 8 above, but do not specifically disclose wherein the heat coupling-in element comprises at least 50% by weight of a metal, in particular aluminum, copper or iron, or of a metal alloy, in particular an aluminum alloy, a copper alloy or an iron alloy.
Ura et al. disclose a battery pack including a plurality of cells (2) stacked on top of one another in tiers; a heat collecting plate (4,7) (considered a heat coupling-in element) made of wave-like metal sheet and interposed between tiers of the cells (2); a heat pipe (10); and a pack case (1) for accommodating the plurality of cells (2), the heat collecting plate (4,7), and the heat pipe (10) (Abstract; paragraphs 0020-0023).  Ura et al. disclose wherein the heat collecting plate (4,7) is made of aluminum or copper (paragraph 0022). Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art  to modify the heat coupling-in element of Kwak et al. by using a metal, in particular aluminum or copper, since Ura et al. teaches that these metal materials exhibiting excellent thermal conductivity (paragraph 0022).
Neither Kwak et al. nor Ura et al. specifically disclose wherein the heat coupling-in element comprises at least 50% by weight of a metal. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use at least 50% by weight of a metal for the heat coupling-in element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05.

10.	Claims 10-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2014/0318746 A1), as applied to Claims 1-3, 5-9, 14 and 19, and in further view of Tsukamoto et al. (US 2005/0029990 A1).
With regard to Claims 10, 12 and 13, Kwak et al. disclose the battery pack in paragraph 8 above, but do not specifically disclose wherein the battery pack heat sink heat pipe is connected to an electrothermal transducer; wherein the electrothermal transducer is a Peltier element or a thermal element; and wherein the electrothermal transducer is a Peltier element that has a hot-end heat sink.
Tsukamoto et al. disclose a battery (104) including a Peltier device (300) used as an energy discharge device. Tsukamoto et al. disclose in the event of an internal short circuit in the battery (104), as detected by a thermocouple (116) or pressure transducer (120), the safety control circuit (136) connects battery terminals (144) across the terminals of the Peltier device (300) causing one side (310) to heat up and the other side (312) to cool down, the cooled side (312) in thermal contact with the battery (104) and the heated side (310) in thermal contact with a heat sink (316) (paragraph 0044).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Kwak et al. to include the heat sink heat pipe to be connected to an electrothermal transducer; wherein the electrothermal transducer is a Peltier element or a thermal element; and wherein the electrothermal transducer is a Peltier element that has a hot-end heat sink, because Tsuakamoto et al. teach that this configuration accelerates the draining of excess heat from the battery by using the remaining stored electrical energy in the battery (paragraph 0044).
With regard to Claims 11, 17 and 18, Kwak et al. disclose the battery pack in paragraph 8 above, but do not specifically disclose wherein the battery pack heat sink heat pipe is connected to an electrothermal transducer; wherein the electrothermal transducer is a Peltier element or a thermal element; and wherein the electrothermal transducer is a Peltier element that has a hot-end heat sink.
Tsukamoto et al. disclose a battery (104) including a Peltier device (300) used as an energy discharge device. Tsukamoto et al. disclose in the event of an internal short circuit in the battery (104), as detected by a thermocouple (116) or pressure transducer (120), the safety control circuit (136) connects battery terminals (144) across the terminals of the Peltier device (300) causing one side (310) to heat up and the other side (312) to cool down, the cooled side (312) in thermal contact with the battery (104) and the heated side (310) in thermal contact with a heat sink (316) (paragraph 0044).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the battery pack of Kwak et al. to include the heat sink heat pipe to be connected to an electrothermal transducer; wherein the electrothermal transducer is a Peltier element or a thermal element; and wherein the electrothermal transducer is a Peltier element that has a hot-end heat sink, because Tsuakamoto et al. teach that this configuration accelerates the draining of excess heat from the battery by using the remaining stored electrical energy in the battery (paragraph 0044).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725